Citation Nr: 0202174	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  99-11 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for a 
gunshot wound to Muscle Group XI (right knee), presently 
evaluated as 30 percent disabling.

2.  Entitlement to a separate compensable disability rating 
for foot drop as secondary to a gunshot wound of the right 
knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to March 
1981.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of a March 1999 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In November 2001, the veteran testified at a hearing before 
the undersigned Member of the Board sitting at the RO.  A 
transcript of this hearing was prepared and is associated 
with the claims folder.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's present residuals of a gunshot wound of the 
right knee are manifested by severe disability to Muscle 
Group XI.

3.  The evidence does not show that the veteran's residual 
scarring results in superficial scars that are poorly 
nourished, that manifest repeated ulceration, or that are 
tender and painful on objective examination.

4.  The veteran's residuals of a gunshot wound of the right 
knee include mild incomplete paralysis of the right peroneal 
nerve.  Moderate incomplete paralysis of the right peroneal 
nerve is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation for a 
gunshot wound to Muscle Group XI (right knee), presently 
rated as 30 percent disabling, are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.14, 4.40, 4.56, 
4.73, 4.118, Diagnostic Codes 5311, 7803, 7804 (2001).

2.  The criteria for a separate 10 percent disability 
evaluation for mild incomplete paralysis of the right 
peroneal nerve are met. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, §§ 4.14, 4.55, 4.124a, Diagnostic Code 8521 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) and VA 
implementing regulations on the veteran's claim.  38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West Supp. 2001); 66 
Fed Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended as 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
See also, McQueen v. Principi, 14 Vet. App. 300 (2001) (per 
curiam).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the veteran's application 
for the benefits at issue is complete.  

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  VA is under an affirmative duty to obtain a 
claimant's pertinent service records.  The veteran's service 
medical records are associated with the claims folder.  
Accordingly, the Board finds that the duty to assist the 
veteran in obtaining pertinent service records is satisfied.  

The duty to assist also requires that VA obtain all pertinent 
VA treatment records.  Reports of VA examinations have been 
associated with the claims folder.  In addition, post service 
VA treatment records referenced by the veteran have been 
obtained and associated with the claims folder.  The veteran 
has not alleged that he has received private medical 
treatment for his service connected right knee disability.  
As VA has secured all medical records that the veteran has 
identified pertinent to these claims, VA's duty to assist the 
claimant in this regard is clearly satisfied.  See 38 
U.S.C.A. § 5103A.  

 The veteran has been advised of the evidence that would be 
necessary for him to substantiate his claim, by means of the 
various developmental letters from the RO, as well as the 
statement of the case that has been issued during the appeal 
process.  See 38 U.S.C. § 5103(a); 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  The veteran has not alleged that any records of 
probative value that may be obtained and which have not 
already been associated with his claims folder are available.

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim, have been satisfied, and that returning the 
case to the RO to consider the requirements of the VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the claim by the RO would produce a 
different result. 

I.  Evidentiary Background

Service medical records show that the veteran was discharged 
from active duty after receiving an accidental gunshot wound 
to his right knee during basic training.  The wound was to 
the right popliteal fossa with entrance wound in the medial 
aspect inferiorly and exit wound on the lateral aspect 
superiorly with track apparently transversing the popliteal 
fossa.  Inservice exploratory surgery revealed no evidence of 
venous or arterial injury.  There was mild contusion of the 
peroneal nerve.  Massive tissue and muscle damage was noted, 
but there was no evidence of any ligamentous injury to the 
knee.  

VA examination in July 1981 revealed anterior posterior 
laxity suggestive of anterior cruciate deficiency.  The 
veteran's wounds were described as well healed.  He had full 
knee extension and flexion to 125 degrees.  X-ray evidence 
showed retained surgical clips.  A portion of the tibia 
appeared absent.  Impression was probable anterior cruciate 
disruption with anterior cruciate ligament deficiency.  It 
was noted that, while the veteran was undergoing an exercise 
program, surgical reconstruction for improved stability was a 
possibility. 

A January 1991 VA examination report indicates that the 
veteran complained of swelling in his right knee at night 
after work.  Examination of his right knee revealed no 
crepitus.  Drawer sign was negative.  Decreased Achilles 
reflex was noted on the right with normal Achilles reflex on 
the left.  The veteran also had a decrease in sensation in 
his right great toe and decreased strength with dorsiflexion 
of the right foot.  Pertinent diagnoses were reactive 
arthritis secondary to prior gun shot trauma to the right 
knee and peroneal nerve damage of the right leg secondary to 
prior gunshot wound.  

VA outpatient treatment records from April 1995 to December 
1995 show that the veteran received physical therapy for his 
right knee disability.  He complained of pain, tenderness, 
and locking.  He also reported that his knee gave out at 
times.  He worked as a welder 12 hours a day and described 
aching in his knee in the mornings.  The clinical records 
note that the veteran did not have edema or joint effusion.  
Extension was consistently observed at 0 degrees while 
extension ranged from 102 to 140 degrees.  In December 1995 
the veteran was advised to lose weight and to seek sedentary 
employment. 

In February 1999, the veteran was afforded a VA examination 
in conjunction with his present claim for an increased 
rating.  The examiner reviewed the veteran's medical history 
noting that the veteran required close to 9 weeks of 
hospitalization during service after extensive surgery on his 
knee.  The veteran reported that he had to give up his job as 
a welder as he had to stand all day.  He took a job as a 
truck driver where he could sit while working.  He reported 
an increase in knee pain and stiffness.  He reported that he 
had to stop driving at least 6 times a day to get out and 
stretch his right knee.  He took up to 8 tablets of Advil a 
day to treat his pain and occasional took Lortab.  Going up 
and down steps was difficult for him.  He felt that his right 
knee and ankle were weaker than his left.  He reported that 
he fell and broke his left leg in 1998 after his right leg 
gave out.  He sometimes wore a knee brace to support his 
right knee.  He was unable to participate in sports or 
exercise activities.  After separation from service, he 
became more sedentary and weighed 281 pounds at the time of 
the examination.  He limped with an unsteady gait and had to 
be careful when moving with any kind of bending of the right 
knee.  He reported that he missed work at least 3 times a 
month due to right knee pain.  

Objective examination revealed that the measurement of the 
veteran's legs was normal and equal on both sides.  The 
circumference of the right knee was 19 inches compared to 18 
inches for the left.  Atrophy of the right quadriceps was 
noted as the right was 1 inch smaller than the left.  
Examination of the veteran's scar formation showed that his 
scars were well healed with no tenderness and no 
inflammation.  Range of motion was restricted to 45 degrees 
of flexion and 0 degrees of extension.  Tenderness was noted 
over the medial lateral cartilage in the meniscus and 
McMurray's test was markedly tender.  Examination of the 
right ankle showed mild foot drop of the right ankle.  
Dorsiflexion was noted from 0 to 10 degrees and plantar 
flexion was 0 to 45 degrees.  Motor weakness was noted in his 
right ankle.  Examination of his gait showed that he had 
difficulty in squatting and standing on his toes and heels.  
He walked with a limping gait and was unable to do a tandem 
gait.  His gait was noted to be unsteady and he had a 
tendency to lose his balance.  The examination reported noted 
that a MRI of the right knee showed a complex tear of the 
posterior horn of the medial meniscus.  

At his November 2001 hearing before the Board, the veteran 
testified that he had a lot a pain and swelling in his right 
knee.  His pain was constant.  He reported that his knee gave 
out on him causing falls.  He also had foot drop in his right 
foot.  Climbing up and down stairs caused a sharp shooting 
pain.  He worked at a sawmill.  He used Advil for pain 
regularly; however, once or twice a month he would use 
stronger prescription medication such as Percocet, Codeine, 
or Darvon.  

II.  Analysis

Service connection for a gunshot wound of the right knee was 
established by means of a July 1981 rating action as service 
medical records indicate that the veteran was accidentally 
shot in the right knee while on active duty.  A 20 percent 
disability rating was assigned effective March 21, 1981, the 
day after the veteran separated from active duty.  By means 
of a March 1999 rating action, the RO awarded an increased 
disability rating of 30 percent for his residuals of a 
gunshot wound of the right knee.  The veteran appeals this 
rating action and contends that his gunshot wound is more 
severe than currently evaluated and that an increased 
disability rating is warranted. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2001).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).

Pertinent VA regulations provide that the evaluation of the 
same disability under various diagnoses is to be avoided.  
Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Dyspnea, tachycardia, nervousness, 
fatigability, etc., may result from many causes; some may be 
service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2001).  

The veteran's gunshot wound of the right knee is currently 
evaluated under Diagnostic Code 5311.  Under these criteria, 
a 30 percent disability rating is appropriate for severe 
disability to muscle group XI.  38 C.F.R. § 4.73 (2001). Type 
of injury.  The type of injury contemplated by a 30 percent 
rating under these criteria is a through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. 
§ 4.56(d)(4)(i) (2001).

Objective findings of severe disability involving the muscles 
include ragged, depressed and adherent scars indicating wide 
damage to muscle groups in missile track.  Palpation that 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles that swell and harden 
abnormally in contraction. Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function. 
If present, the following are also signs of severe muscle 
disability:

(A) X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile.    

(B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.

(C) Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.

(D) Visible or measurable atrophy.

(E) Adaptive contraction of an opposing 
group of muscles.

(F) Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle.

(G) Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.

38 C.F.R. § 4.56(d)(4)(iii) (2001).  It should also be noted 
that use of terminology such as "mild" or "moderate" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2001).

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  As indicated above, the veteran's service connected 
right knee disability is presently rated as 30 percent 
disabling.  The evidence as set forth above, shows that the 
veteran has a through and through gunshot wound of the right 
knee that resulted in muscle damage requiring extensive 
surgical treatment and prolonged hospitalization during 
service.  Presently, the residuals of this gunshot wound 
include atrophy, described as "wasting" by a VA examiner, 
of the right quadriceps.  Similarly, range of motion was 
limited from 0 to 45 degrees.  The veteran's right knee was 
objectively tender.  Severe impairment of function is noted 
as the veteran had an unsteady gait resulting in a tendency 
to lose his balance.  Based on the evidence set forth above, 
the Board finds that the veteran's residuals of a gunshot 
wound to Muscle Group XI are severe, and that the 30 percent 
disability evaluation presently assigned under Diagnostic 
Code 5311 is appropriate.  This evaluation is the maximum 
disability evaluation that is obtainable under Diagnostic 
Code 5311.  Thus, the Board finds that the veteran was 
appropriately assigned the maximum rating available under 
this diagnostic code.

While the veteran has obtained the maximum schedular 
evaluation under Diagnostic Code 5311, the Board notes that 
the United States Court of Veterans Appeals (Court) has held 
that scarring, such as that resulting from surgery, can be 
rated, for VA benefits purposes, as separate and distinct 
from underlying symptomatology. Esteban v. Brown, 6 Vet.App. 
259 (1994).  Diagnostic Code 7803 allows a 10 percent 
disability rating for superficial scars which are shown to be 
poorly nourished and which manifest repeated ulceration.  
Diagnostic Code 7804 allows a 10 percent disability rating 
for superficial scars which are noted to be tender and 
painful on objective demonstration.  38 C.F.R. § 4.118 
(2001).  However, in the present case, the evidence does not 
show that the veteran's residual scarring results in 
superficial scars that are poorly nourished, that manifest 
repeated ulceration, or that are tender and painful on 
objective examination.  Accordingly, the criteria for 
additional compensable disabilities ratings under Diagnostic 
Codes 7803 and 7804 are not met.  

On the other hand, the evidence in the present case warrants 
an additional disability evaluation for incomplete paralysis 
of the external popliteal nerve (common peroneal).  Under 
Diagnostic Code 8521, mild incomplete paralysis of the 
external popliteal nerve (common peroneal) warrants a 10 
percent disability rating.  A 20 percent disability rating 
contemplates moderate incomplete paralysis of the external 
popliteal nerve.  38 C.F.R. § 4.124a (2001).

The evidence in the present case shows that the veteran's 
inservice gunshot wound resulted in a mild contusion of the 
peroneal nerve.  Additionally, VA physicians have noted that 
the veteran presently has foot drop secondary to his gunshot 
wound.  Specifically, the February 1999 VA examination report 
noted that the veteran had mild foot drop.  Accordingly, the 
Board finds a separate 10 percent disability evaluation is 
warranted under Diagnostic Code 8521.  A rating in excess of 
10 percent is not warranted as the evidence does not show 
that the veteran's incomplete paralysis of the peroneal nerve 
results in moderate disability.  On the contrary, despite 
motor weakness in the right ankle, the evidence shows that 
the veteran has dorsiflexion from 0 to 10 degree and plantar 
flexion from 0 to 45 degrees in the right ankle. 

While the Board has determined that a separate compensable 
disability rating is warranted for the veteran's peroneal 
nerve damage, the assignment of this rating does not 
constitute inappropriate pyramiding under 38 C.F.R. § 4.14.  
In general, a muscle injury rating will not be combined with 
a peripheral nerve paralysis rating of the some body part, 
unless the injuries affect entirely different functions.  
38 C.F.R. § 4.55(a) (2001).  However, in the present case, 
the veteran's neurological damage resulting from his gunshot 
wound affects the function of his right foot while the actual 
residuals of the missile tract affect predominately the 
function of his right knee.  As these residuals affect 
different body parts with different functions, the 
prohibition against pyramiding is not applicable in this 
instance. 

	(CONTINUED ON NEXT PAGE)



ORDER

An increased disability rating for residuals of a gunshot 
wound to Muscle Group XI (right knee), presently evaluated as 
30 percent disabling, is denied.

A separate 10 percent disability rating for incomplete 
paralysis of the right peroneal nerve, with manifestations of 
foot drop, is granted, subject to the laws and regulations 
governing the payment of VA benefits.  


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

